 


109 HJ 54 IH: Proclaiming Casimir Pulaski to be an honorary citizen of the United States posthumously.
U.S. House of Representatives
2005-06-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IA 
109th CONGRESS 
1st Session 
H. J. RES. 54 
IN THE HOUSE OF REPRESENTATIVES 
 
June 14, 2005 
Mr. Kucinich (for himself, Mr. Weldon of Pennsylvania, Mr. Lipinski, Mr. Shimkus, Mr. Emanuel, Mr. Green of Wisconsin, Ms. Kaptur, Mr. Walsh, Mr. Pallone, Mr. Fossella, Mr. Conyers, Mr. Foley, Ms. Watson, Mr. Leach, Mr. Rangel, Mr. Costello, Mr. Pascrell, Ms. Jackson-Lee of Texas, Ms. Schakowsky, Mr. Gutierrez, Mr. Higgins, Mr. McNulty, and Mrs. McCarthy) introduced the following joint resolution; which was referred to the Committee on the Judiciary 
 
JOINT RESOLUTION 
Proclaiming Casimir Pulaski to be an honorary citizen of the United States posthumously. 
 
Whereas Casimir Pulaski was a Polish military officer who fought on the side of America against the British in the American Revolutionary War; 
Whereas Benjamin Franklin recommended to General George Washington to accept Casimir Pulaski as a volunteer in the American Cavalry and said that Pulaski was renowned throughout Europe for the courage and bravery he displayed in defense of his country’s freedom; 
Whereas after arriving in America, Casimir Pulaski wrote these words to General Washington, I came here, where freedom is being defended, to serve it, and to live or die for it;  
Whereas the first military engagement of Casimir Pulaski with the British was on September 11, 1777, at the Battle of Brandywine, and his courageous charge in this engagement averted a disastrous defeat of the American Cavalry and saved the life of George Washington; 
Whereas on September 15, 1777, George Washington elevated Casimir Pulaski to the rank of Brigadier General of the American Cavalry; 
Whereas Casimir Pulaski formed the Pulaski Cavalry Legion, and in February 1779, this legion ejected the British occupiers from Charleston, South Carolina; 
Whereas in October 1779, Casimir Pulaski mounted an assault against British forces in Savannah, Georgia; 
Whereas on the morning of October 9, 1779, Casimir Pulaski was mortally wounded and was taken aboard the American ship USS Wasp, where he died at sea on October 11, 1779; 
Whereas before the end of 1779, the Continental Congress resolved that a monument should be erected in honor of Casimir Pulaski; 
Whereas in 1825, General Lafayette laid the cornerstone for the Casimir Pulaski monument in Savannah, Georgia; and 
Whereas in 1929, Congress passed a resolution recognizing October 11 of each year as Pulaski Day in the United States: Now, therefore, be it 
 
That Casimir Pulaski is proclaimed posthumously to be an honorary citizen of the United States. 
 
